Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         14-NOV-2019
                                                         10:29 AM


                            SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI I


                       FRANCIS P. KAHAWAIOLAA,
                   Respondent/Plaintiff-Appellant,

                                  vs.

 HAWAIIAN SUN INVESTMENTS, INC., a Hawaii Domestic Corporation,
            RONALD J. BLANSET and JANICE M. BLANSET,
                Petitioners/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CIVIL NO. 15-1-0180)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioners/Defendants-Appellees Hawaiian Sun
Investments, Inc., Ronald J. Blanset, and Janice M. Blanset’s
application for writ of certiorari filed on October 1, 2019, is
hereby accepted.
          IT IS FURTHER ORDERED that no oral argument will be
held in this case.     Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai i Rules of Appellate Procedure, move
for retention of oral argument.
          DATED:     Honolulu, Hawai i, November 14, 2019.

                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack
                               /s/ Michael D. Wilson